Citation Nr: 0007905	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-19 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to October 29, 
1997 for service connection for bronchial asthma.  

2.  Entitlement to disability rating greater than 30 percent 
for bronchial asthma, on appeal from an initial grant of 
service connection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to May 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New York, New 
York, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO granted service connection for 
bronchial asthma, but declined to grant a disability rating 
greater than 30 percent for this condition.  The veteran also 
appeals the denial of an effective date prior to October 29, 
1997 for service connection for bronchial asthma.  The Board 
also notes that during his December 1999 Board hearing, the 
veteran argued that the RO's failure to grant service 
connection for bronchitis in its March 1972 rating letter was 
clear and unmistakable error.  Since the RO has not 
considered this issue previously, the issue is referred to 
the RO for appropriate action. 

In this decision, the Board has recharacterized the increased 
rating issue on appeal in order to comply with the opinion by 
the United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  The veteran was released from active military service in 
May 1962.

2.  The veteran filed a claim for service connection for a 
respiratory disability in February 1972.

3.  The RO requested additional evidence from the veteran by 
a letter in March 1972, to which the veteran did not respond.

4.  The veteran filed another claim of entitlement to service 
connection for a respiratory disability on October 29, 1997.

5.  All relevant evidence necessary for a fair and informed 
decision concerning the evaluation of the veteran's 
disability has been obtained by the originating agency.

6.  The veteran's bronchial asthma is moderate to severe, 
with FEV-1 test results of 97 percent of predicted value, 
FEV-1/FVC test results of 69 percent of predicted value, and 
the use of inhalant corticosteroids to avoid the need for 
steroid courses.


CONCLUSIONS OF LAW

1. The claim of entitlement to an effective date prior to 
October 29, 1997 for service connection for bronchial asthma 
is not well grounded. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (1999).

2. The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met. 38 U.S.C.A. §§ 155, 5107 
(West 1991); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.97 
Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier effective date

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to an earlier effective date 
for service connection for bronchial asthma is not well 
grounded.  Although the RO did not specifically state that it 
denied this claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because it is not well 
grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.  The discussion 
below informs the veteran of the types of evidence lacking, 
and which he should submit for a well-grounded claim.  

The veteran has argued that the effective date for the grant 
of entitlement to service connection for bronchial asthma 
should date back to his service separation from active duty 
in May 1962.  However, the record does not provide a basis 
for an earlier effective date for the grant of service 
connection.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim 
application.  38 U.S.C.A. § 5110(a) (West 1991).  The 
applicable exception is found at 38 U.S.C.A. § 5110(b)(1), 
which provides that the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(1999).  Under the regulation, the effective date of an award 
of direct service connection (rather than presumptive service 
connection) is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Separation from service means separation under 
conditions other than dishonorable from continuous active 
service which extended from the date the disability was 
incurred or aggravated.

The veteran's active military service ended in May 1962.  He 
did not file his claim for service connection for asthma 
until February 1972.  Thus, the sole exception found at 38 
U.S.C.A. § 5110(b)(1) does not apply in this case.  Under 
such circumstances, the law provides that the effective date 
of the grant of service connection can be no earlier than the 
date of VA's receipt of the veteran's claim. 38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  

After receiving the veteran's February 1972 service 
connection claim and reviewing the evidence, VA sent a letter 
to the veteran in March 1972 requesting additional evidence 
to show that the asthma condition was incurred in or 
aggravated by service.  VA did not receive any such evidence 
from the veteran within one year of the March 1972 letter.  
Therefore, the veteran's claim was considered abandoned.  See 
38 C.F.R. § 3.158 (1999).  Section 3.158 states, in part, 
that "after the expiration of 1 year, further action will 
not be taken unless a new claim is received."  

VA received a new claim for service connection from the 
veteran for his respiratory condition on October 29, 1997.  
In a July 1998 rating decision, the RO granted service 
connection for bronchial asthma, with a 30 percent rating 
effective October 29, 1997.  The Board finds that this 
effective date is consistent with the regulations.  
Section 3.158 states further that, "[s]hould the rights to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim."  Therefore, the October 29, 1997 date, which was the 
date of the filing of the new claim, is the proper effective 
date for the veteran's service connection for bronchial 
asthma.   

The veteran stated in an August 1998 Notice of Disagreement 
that the effective date for the grant of service connection 
for bronchial asthma should date back to May 1962.  He 
argued, in effect, that since his previous asthma claim was 
denied because his asthma condition was not shown to be 
service connected, and now service connection has been 
established, the effective date should correspond with his 
service discharge date.  The veteran later stated in a 
November 1998 letter to his Congressman that the effective 
date should be the date of his service separation, or at 
least the date of his original claim in 1972.  The Board does 
not find that the veteran's argument conforms with the 
regulations as previously described.  The veteran's apparent 
abandoning of his claim after the RO's March 1972 letter to 
him requesting additional supporting evidence means that the 
earliest effective date allowable in this case is the date of 
his new application for service connection, October 29, 1997.  
See 38 C.F.R. § 3.158 (1999).        

During his December 1999 Board hearing, the veteran argued 
that he should be entitled to an earlier effective date for 
service connection for bronchial asthma because he was 
diagnosed with, and treated for, bronchitis in service.  He 
stated that he had this respiratory problem from the time of 
his service discharge until he applied for service connection 
in 1972.  He argued that since he was later granted service 
connection for bronchial asthma, the effective date for 
service connection of this condition must necessarily date 
back to his service.  The Board finds this argument 
unpersuasive.  As previously discussed, the regulations set 
forth the earliest effective date for a service connected 
disability in situations where the veteran abandons his claim 
and then seeks to offer a new claim for service connection.  
Because the veteran took no action, following the RO's March 
1972 letter, until October 1997, the effective date of his 
service connection cannot be prior to October 29, 1997.  
38 C.F.R. § 3.158.  Thus, the Board concludes that the claim 
of entitlement to an effective date for service connection 
for bronchial asthma prior to October 27, 1997 is not well 
grounded.

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating decision and 
statement of the case advises the veteran that there was no 
competent medical evidence that his current bronchial asthma 
condition was caused by active service until the April 1998 
letter from Dr. Addrizzo.  Moreover, unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim well grounded.

II. Increased rating

The veteran has presented a well grounded claim for an 
increased disability  evaluation for his service-connected 
bronchial asthma disability within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Accordingly, the 
Board finds that all relevant facts have been properly 
developed and the duty to assist the claimant, as mandated by 
38 U.S.C.A.§ 5107(a) (West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  The RO granted service connection for 
bronchial asthma in a July 1998 rating decision, with a 30 
percent rating effective October 29, 1997, as discussed in 
the preceding section.  The service medical records reflect 
that the veteran was treated for bronchitis in October 1960, 
and again in June 1961.  Following service discharge, records 
from the Kings Highway Hospital, Brooklyn, New York, dated in 
March 1971, show a diagnosis of bronchial asthma.  In a March 
1972 certificate of attending physician, James H. Barnard, 
M.D. stated that he had been treating the veteran from April 
1971 to March 1972, and provided a diagnosis of bronchial 
asthma; perennial rhinitis; tendency to upper respiratory 
infections.  

Private treatment records from John R. Addrizzo, M.D., dated 
from February 1992 to April 1998, reveal the veteran's 
treatment for bronchial asthma.  In an April 1998 letter, Dr. 
Addrizzo stated that he has been treating the veteran since 
April 1992 with the diagnosis of chronic bronchial asthma, 
moderately severe, persistent.  Dr. Addrizzo opined that the 
veteran was sustaining asthmatic attacks in service in 1960, 
based on the evidence of severe shortness of breath, wheezing 
and bronchospasm.  Dr. Addrizzo stated that the veteran is 
being treated, as of the date of that letter, with a Ventolin 
inhaler, two puffs three times a day; Vanceril inhaler, 
double strength, two puffs twice a day; Prednisone in 
tapering dose; Accolate, 20 milligrams twice a day; and 
Claritin HS.  Dr. Addrizzo stated that the pulmonary function 
studies and the veteran's clinical history were consistent 
with bronchial asthma.  A June 1994 pulmonary function report 
from Dr. Addrizzo shows that the veteran's Forced Expiratory 
Volume in one second (FEV-1) was 92 percent of predicted 
value, while the ratio of forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) was 62 percent of 
predicted value.            

During a May 1998 VA examination in which the veteran was 
diagnosed with severe bronchial asthma, his FEV-1 reading was 
58 percent of predicted value, and the FEV-1/FVC reading was 
66 percent of predicted value.  The Board notes that the 
examination report that summarizes the pulmonary function 
tests just described shows a FEV-1/FVC of 53 percent.  
However, it appears that this 53 percentage was taken from 
the wrong line of the pulmonary function test report.  Thus, 
the Board will use the 66 percent result from the actual test 
report.   

As indicated above, the veteran appeals his current 30 
percent bronchial asthma disability rating, contending that 
his symptomatology warrants a higher evaluation.  The Board 
notes that a staged rating in accordance with Fenderson, 
supra, is not warranted in this case because the RO has 
assigned a 30 percent rating for the entire rating period 
since October 29, 1997.  After a review of the record, the 
Board finds that an increased rating is not warranted for 
this respiratory condition.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

Diagnostic Code (DC) 6602, under 38 C.F.R. § 4.97, 
establishes a 100 percent rating for bronchial asthma when 
the FEV-1 is less than 40 percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  A 60 percent rating is 
warranted for FEV-1 of 40 to 55 percent predicted, or: FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication. 

As previously discussed, the most recent VA examination, from 
May 1998, showed a FEV-1 reading of 58 percent, which 
satisfies the 30 percent rating criteria under DC 6602, but 
does not satisfy the 60 percent rating criteria.  The FEV-
1/FVC reading was 66 percent, which also satisfies the 30 
percent rating criteria but not the 60 percent criteria.   

A pulmonary function report from Dr. Addrizzo's office, dated 
in January 2000, reveals an FEV-1 reading of 97 percent of 
predicted value, and FEV-1/FVC of 69 percent of predicted 
value.  While the 97 percent FEV-1 result equates to a zero 
percent disability rating, the 69 percent FEV-1/FVC result 
equates to a 30 percent disability rating.  The Board also 
notes that a January 2000 letter from Diego A. Diaz, M.D., 
from the same office as Dr. Addrizzo, indicates that that the 
veteran suffers from moderate to severe asthma.  Dr. Diaz 
also stated that the veteran is not currently on oral 
steroids, and has been able to avoid steroid courses over the 
last 8 months due to the use of inhalant corticosteroids.  
Dr. Diaz noted that the veteran took 3 short courses of 
steroids during 1999, 2 courses during 1998 and 4 courses 
during 1997, and has not been on immuno-suppressive 
medications.  The Board finds that the current lack of 
steroid courses and use of inhalational corticosteroids is 
further evidence that the 60 percent rating criteria are not 
satisfied by the current evidence.  The evidence does not 
show that the veteran is currently receiving intermittent (at 
least three per year) courses of systemic corticosteroids 
which, if present, would satisfy the 60 percent rating 
criteria.  Rather, the use of inhalant corticosteroids is 
consistent with a 30 percent rating.  

The Board also reviewed the veteran's testimony during his 
December 1999 Board hearing.  The veteran stated that he 
takes medication for his asthma consisting of Singular, 
double strength Vanceril twice a day, has Ventolin with him 
for regular use, and uses Prednisone when his asthma gets 
bad.  He complained of episodes of wheezing, shortness of 
breath and fatigue that occur "all the time".  The Board 
finds that after reviewing the evidence, the 30 percent 
disability rating is the most appropriate rating for the 
veteran's bronchial asthma condition.           

The 30 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.  Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  There is no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required frequent hospitalization for 
his bronchial asthma disability, nor that his bronchial 
asthma condition is so unusual as to markedly interfere with 
his employment.  The record does not show that his bronchial 
asthma has prevented or hindered any attempts to obtain 
gainful employment.  For the reasons noted above, the Board 
concludes that the impairment resulting from this disability 
is adequately compensated by the rating now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1999) is not warranted in this case.



ORDER

Entitlement to an effective date prior to October 27, 1997 
for service connection for bronchial asthma is denied.

Entitlement to an increased rating for bronchial asthma is 
denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

